DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 7-19-2021. As directed, claims 1-23 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 5 recites “of the step (b)” which should be amended to “of 
-Line 7 recites “of the step (c)” which should be amended to “of 
-Line 12 recites “of the step (b)” which should be amended to “of 
-Line 13 recites “fist jet pressure” which should be amended to “first jet pressure” for clarity
-Lines 12-13 recite “then decreases” which should be amended to “then decrease
-Lines 14-15 recite “then increases” which should be amended to “then increase
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Line 1 recites “the step (a)” which should be amended to “

Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
-Line 1 recites “the step (c)” which should be amended to “
-Line 2 recites “is in proportional” which should be amended to “is in proportion 
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Line 1 recites “the step (d)(i)” which should be amended to “
-Line 2 recites “then increases” which should be amended to “then increase
-Line 4 recites “then decreases” which should be amended to “then decrease
Claim 6 is objected to because of the following informalities:  
-Line 1 recites “the step (a)” which should be amended to “
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 2 recites “the step (c)” which should be amended to “
-Line 3 recites “the step (d)(i)” which should be amended to “
-Line 5 recites “the step (a)” which should be amended to “
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 4 recites “disposed upstream the reservoir” which should be amended to “disposed upstream of the reservoir” for clarity
configured to convert
-Line 11 recites “disposed downstream the solenoid” which should be amended to “disposed downstream of the solenoid” for clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 1 positively recites that the limitations succeeding line 1 are relative to step (d)(i) which renders the claim indefinite. In claim 1, steps (d)(i) and (d)(ii) are separated by the word “or” indicating that either the first step or the second step can be carried out by the claimed method. Thus, positively reciting step (d)(i) in claim 4 is unclear, as the method as recited in claim 1 seems to be able to be carried out by step (d)(ii) instead of (d)(i).
Regarding claim 15, line 1 recites “the at least one inlet flow valve” however, two inlet flow valves were previously introduced, rendering the claim indefinite, as it is unclear which of 
Regarding claim 16, line 1 recites “the at least one inlet flow valve” however, two inlet flow valves were previously introduced, rendering the claim indefinite, as it is unclear which of the two inlet flow valves claim 16 is meant to refer to. For the purposes of examination, claim 15 will be interpreted to refer to “at least two inlet flow valves”.
Regarding claim 17, line 1 recites “the at least one inlet flow valve” however, two inlet flow valves were previously introduced, rendering the claim indefinite, as it is unclear which of the two inlet flow valves claim 17 is meant to refer to. For the purposes of examination, claim 15 will be interpreted to refer to “at least two inlet flow valves”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Forare (US 5,299,568).
Regarding claim 1, Jafari discloses a method for providing an oscillatory flow to a subject in need thereof (abstract, lines 1-4), comprising:
(a): forming a gas mixture comprising pure oxygen and air (paragraph 21, lines 1-6: pneumatic system 102 can include an oxygen and an air source attached to it);
(b): converting the gas mixture into the oscillatory flow by applying thereto a predetermined oscillatory frequency and a predetermined ventilator duration (paragraph 45, lines 1-3: the oscillatory frequency is input and received by the controller 224; paragraph 45, lines 3-6: ventilation parameters are set);
(c): outputting the oscillatory flow of step (b) at a first jet pressure, in which the outputted oscillatory flow has a first flow rate (abstract, lines 1-10; paragraph 39, lines 1-24; Fig. 5); and
(d): modulating the outputted oscillatory flow of step (b) to match the first flow rate and the first jet pressure (paragraph 39, lines 1-24 and paragraph 46, lines 1-28).
Jafari fails to explicitly disclose that the outputted oscillatory flow is modulated by (i) respectively matching the first flow rate and the first jet pressure with a predetermined flow rate and a predetermined jet pressure by varying the respective amounts of the pure oxygen and the air in the gas mixture or (ii) matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilator duration of step (b) by increasing or decreasing the ventilator duration.
However, Forare teaches modulating an output flow by respectively matching the first flow rate and the first jet pressure with a predetermined flow rate and a predetermined jet pressure by varying the respective amounts of the pure oxygen and the air in the gas mixture 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method disclosed by Jafari with Forare’s teaching of modulating gas flow according to the ideal gas law so that each of the amounts of oxygen and air in the gas mixture can be independently controlled to achieve a desired flow and pressure.
Regarding claim 2, Jafari in view of Forare disclose the method of claim 1, as discussed above.
Presently, Modified Jafari fails to explicitly disclose that the pure oxygen and the air are independently supplied from their gas sources and mixed in a reservoir having a constant volume to form the gas mixture.
However, Forare further teaches wherein the pure oxygen and the air are independently supplied from their gas sources (oxygen supply source 17 and air supply source 19) and mixed in a reservoir (“receiver tank”) having a constant volume to form the gas mixture (Col. 6, lines 21-31). Forare further teaches that the method described, and each of the tanks and supplies allows for altering the components of each of the oxygen and the air in the mixture independently to reach a desired mixture (Col. 4, lines 32-38).

Regarding claim 3, Jafari in view of Forare disclose the method of claim 2, as discussed above.
Modified Jafari further discloses wherein the first jet pressure of the oscillatory flow is in proportion to the amount of gas mixture in the reservoir (Col. 3, lines 39-45 of Forare: the modified invention acts according to the ideal gas law which states that the product of pressure and volume of a gas are proportional to the amount of moles of component gases within the mixture).
Regarding claim 4, Jafari in view of Forare disclose the method of claim 1, as discussed above.
Modified Jafari further discloses that if the first flow rate is smaller than the predetermined flow rate, then the respective amounts of oxygen and air are increased; or if the first flow rate is greater than the predetermined flow rate, then the respective amounts of oxygen and air in the mixture are decreased (Forare Col. 2, lines 42-53 and Col. 2, line 59 through Col. 3, line 4).
Regarding claim 6, Jafari in view of Forare disclose the method of claim 1, as discussed above.
Modified Jafari further discloses wherein the gas mixture has a predetermined oxygen concentration (paragraph 45 of Jafari and Col. 2, lines 42-53 of Forare).
Regarding claim 7, Jafari in view of Forare disclose the method of claim 6, as discussed above.
Modified Jafari further discloses detecting an actual oxygen concentration in the gas mixture, and matching the actual oxygen concentration with the predetermined oxygen concentration by varying the amount of oxygen in the gas mixture (Forare Col. 2, lines 42-53 and Col. 2, line 59 through Col. 3, line 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Forare (US 5,299,568), as applied to claim 1 above, in further view of Suguira (US 2001/0007256).
Regarding claim 5, Jafari in view of Forare disclose the method of claim 1 as discussed above.
Modified Jafari fails to disclose that the predetermined flow rate is about 0-30 L/min.
However, Suguira teaches a normal flow rate for a ventilator wherein the inhalation gas flow at 10-30 L/min (see paragraph 5). Suguira indicates that the flow rate is conventionally known in HFO ventilation (see paragraph 5).
Therefore, it would have been obvious to modify the flow rate of the method disclosed by modified Jafari in view of Suguira’s teaching of a 10-30 L/min inhalation flow rate as such a rate is a well-known setting in the art of high frequency ventilator control.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Forare (US 5,299,568), as applied to claims 1 and 7 above, in further view of Bird (US 5,862,802).
Regarding claim 8, Jafari in view of Forare disclose the method of claim 7 as discussed above.

However, Bird teaches that 60% concentration of oxygen mixture is appropriate for patient ventilation (Col. 26, lines 46-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by modified Jafari to provide 60% oxygen concentration in order to deliver an acceptable amount of pure oxygen to the ventilated patient.
Regarding claim 9, Jafari in view of Forare disclose the method of claim 1 as discussed above.
Modified Jafari fails to disclose wherein the predetermined oscillatory frequency is between 1 and 8 Hz and the jet pressure is 5-45 psi.
However, Bird teaches a predetermined frequency of 2-7 Hertz (Col. 48, lines 27-28) and a jet pressure of 45-55 psi (Col. 12, lines 12-15).
In the case where the range disclosed by the prior art is within the claimed range, the claimed range is anticipated (see MPEP 2131.03). Thus, the range of 2-7 Hertz, which falls with the claimed range of 1-8 Hertz is met by Bird.
In the case that the claimed range overlaps with a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, the range of 45-55 psi which overlaps the claimed range of 5-45 psi is obvious over Bird.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jet pressure and frequency of modified Jafari with each of Bird’s respective ranges to provide oscillatory flow to the patient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Forare (US 5,299,568), as applied to claim 1 above, in further view of Callaghan (US 2013/0087146).
Regarding claim 10, Jafari in view of Forare disclose the method of claim 1, as discussed above.
Modified Jafari fails to disclose an I/E ratio between 2:1 and 1:6.
However, Callaghan teaches an I/E ratio between 2:1 and 1:4 (paragraph 69, lines 1-4).
In the case where the range disclosed by the prior art is within the claimed range, the claimed range is anticipated (see MPEP 2131.03). Thus, the range of 2:1 to 1:4, which falls with the claimed range of 2:1 to 1:6 is met by Callaghan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the I/E ratio of modified Jafari with Callaghan’s range in order to ensure that the ventilated patient is breathing at a clinically acceptable rate.
Claims 11-13, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Forare (US 5,299,568).
Regarding claim 11, Chang discloses a portable ventilator for providing flow (abstract, lines 1-2; Fig. 4), comprising:
a reservoir (19) configured to house a gas mixture formed of pure oxygen and air, in which the gas mixture has a gas pressure (abstract, lines 1-15; paragraph 261, lines 1-12; Fig. 4);

	a controller configured to apply a predetermined ventilation duration to the gas mixture (see paragraph 267: flow rate to the patient is controlled by 25/26);
	a solenoid valve (30) configured to output the flow at a first jet pressure, in which the output low has a first flow rate (paragraph 267: valve 30 is configured to control the output gas flow and pressure; paragraph 207 discusses that the control valve can be a solenoid; see Fig. 4);
	an outlet flow meter (17) disposed downstream of the solenoid valve (30) and configured to detect the first flow rate of the flow (see paragraph 267: flow sensor 17 detects characteristics of the mixed gas to aid in modulating the flow; Fig. 4); and
	a control unit (25/26) configured to control the at least two inlet flow valves (28, 29), the solenoid valve (30), and the outlet flow meter (17), wherein the control unit (25/26) is programmed with instructions to execute a method for modulating flow (see paragraph 267: the controller modulates all the valves in the circuit and is configured to receive feedback from pressure and flow sensors; paragraph 59 defines that the controller includes executable instructions for controlling the ventilator).
	Chang fails to disclose that the output flow is oscillated by a frequency controller, and that the outputted oscillatory flow is modulated by (i) respectively matching the first flow rate and the first jet pressure with a predetermined flow rate and a predetermined jet pressure by varying the respective amounts of the pure oxygen and the air in the gas mixture or (ii) matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilator duration of step (b) by increasing or decreasing the ventilator duration.

	Therefore, it would have been obvious to modify the ventilator and the controller of Chang to include a frequency controller to provide an oscillatory flow of gas in order to increase recruitment and perfusion of the respiratory system during ventilation.
Modified Chang fails to explicitly disclose that the outputted oscillatory flow is modulated by (i) respectively matching the first flow rate and the first jet pressure with a predetermined flow rate and a predetermined jet pressure by varying the respective amounts of the pure oxygen and the air in the gas mixture or (ii) matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilator duration of step (b) by increasing or decreasing the ventilator duration.
However, Forare teaches modulating an output flow by respectively matching the first flow rate and the first jet pressure with a predetermined flow rate and a predetermined jet pressure by varying the respective amounts of the pure oxygen and the air in the gas mixture (Col. 3, lines 39-60 and Col. 4, lines 18-27): control of the amount of air and oxygen amounts in the mixed gas alters the pressure of the gas in the mixture, and by altering these amounts, desired pressure of the mixture in a containment vessel can be achieved by the ideal gas law; abstract, lines 1-8 and Col. 2, lines 42-49 further define that the outflow of gas from the containment vessel is impacted by the pressure of the in-mixed gas). Forare further teaches that the method 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method disclosed by modified Chang with Forare’s teaching of modulating gas flow according to the ideal gas law so that each of the amounts of oxygen and air in the gas mixture can be independently controlled to achieve a desired flow and pressure.
Regarding claim 12, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses wherein the first jet pressure of the oscillatory flow is in proportion to the amount of gas mixture in the reservoir (Col. 3, lines 39-45 of Forare: the modified invention acts according to the ideal gas law which states that the product of pressure and volume of a gas are proportional to the amount of moles of component gases within the mixture).
Regarding claim 13, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Chang further discloses a pressure sensor (21) coupled to the reservoir (19) to detect the gas pressure of the mixture (Fig. 4; paragraph 265, lines 1-5).
Regarding claim 15, Chang in view of Jafari and Forare disclose the ventilator of claim 13, as discussed above.
Modified Chang further discloses that the at least two inlet flow valves (28, 29 of Chang) controls the respective amount of air and pure oxygen in the gas mixture based on the gas pressure (Forare Col. 2, lines 42-53 and Col. 2, line 59 through Col. 3, line 4).
Regarding claim 16, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses that the at least two inlet flow valves (28, 29 of Chang) controls the respective amounts of air and oxygen in the gas flow based on the first flow rate (paragraphs 251, 258 of Chang).
Regarding claim 17, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses an inlet flow meter (10) disposed between the at least two inlet flow valves (28, 29 of Chang) and the reservoir (19 of Chang) and configured to detect the respective flow rate of the air and the pure oxygen, thereby obtaining an actual oxygen concentration, wherein at least one of the inlet flow valves (28) controls the amount of pure oxygen in the gas mixture based on the actual oxygen concentration (see paragraph 247 and Fig. 4 of Chang which discloses a flow sensor 10 for sensing the flow rate of the oxygen enriched gas; see paragraph 251 which further discloses that the modulation of the oxygen concentration is done based on feedback from the flow sensor 10 to achieve a predetermined oxygen content). 
Regarding claim 20, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses at least one check valve (22, 23, 16 of Chang) configured to prevent the air, oxygen, or flow from moving backwards (see paragraphs 60, and 219-227 of Chang, and Fig. 4).
Regarding claim 21, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.

However, Jafari teaches an airway pressure sensor configured to detect an airway pressure of a subject (paragraph 34: pressure sensor may be affixed at or near the patient wye 170 to measure a wye pressure). Jafari indicates that such a pressure sensor allows for the determination of the wye pressure in the patient circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of modified Chang to further include an airway pressure sensor as taught by Jafari to enable the patient’s airway pressure to be monitored.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Forare (US 5,299,568), as applied to claim 13 above, in further view of White (US 2016/0193438).
Regarding claim 14, Chang in view of Jafari and Forare disclose the ventilator of claim 13, as discussed above.
While Chang discloses a pressure sensor (21) coupled to the reservoir (19) to detect the gas pressure of the mixture (Fig. 4; paragraph 265, lines 1-5), modified Chang fails to disclose that the pressure sensor is one of an absolute, gauge, vacuum, differential, or sealed pressure sensor.
However, White teaches a pressure sensor configured as a differential pressure sensor (paragraph 553).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pressure sensor disclosed by modified .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Forare (US 5,299,568), as applied to claim 11 above, in further view of Bird (US 5,862,802).
Regarding claim 18, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Modified Chang fails to disclose wherein the predetermined oxygen concentration is 20-90%.
However, Bird teaches that 60% concentration of oxygen mixture is appropriate for patient ventilation (Col. 26, lines 46-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by modified Chang to provide 60% oxygen concentration in order to deliver an acceptable amount of pure oxygen to the ventilated patient.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Forare (US 5,299,568), as applied to claim 11 above, in further view of Smythe (US 3,848,591).
Regarding claim 19, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
While modified Chang discloses a frequency controller (see paragraph 40, element 224 of Jafari), modified Chang fails to disclose that the frequency controller includes an oscillator and a digital-to-analog converter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the frequency controller of modified Chang could be modified to include an oscillator and a D-to-A converter for providing control of the oscillatory parameter.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Forare (US 5,299,568), as applied to claim 11 above, in further view of Bird (US 5,862,802) and Callaghan (US 2013/0087146).
Regarding claim 22, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Modified Chang fails to disclose wherein the predetermined oscillatory frequency is between 1 and 8 Hz and the jet pressure is 5-45 psi, and an I/E ratio between 2:1 and 1:6.
However, Bird teaches a predetermined frequency of 2-7 Hertz (Col. 48, lines 27-28) and a jet pressure of 45-55 psi (Col. 12, lines 12-15).
In the case where the range disclosed by the prior art is within the claimed range, the claimed range is anticipated (see MPEP 2131.03). Thus, the range of 2-7 Hertz, which falls with the claimed range of 1-8 Hertz is met by Bird.
In the case that the claimed range overlaps with a range disclosed in the prior art, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, the range of 45-55 psi which overlaps the claimed range of 5-45 psi is obvious over Bird.

Further modified Chang fails to disclose an I/E ratio between 2:1 and 1:6.
However, Callaghan teaches an I/E ratio between 2:1 and 1:4 (paragraph 69, lines 1-4).
In the case where the range disclosed by the prior art is within the claimed range, the claimed range is anticipated (see MPEP 2131.03). Thus, the range of 2:1 to 1:4, which falls with the claimed range of 2:1 to 1:6 is met by Callaghan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the I/E ratio of modified Chang with Callaghan’s range in order to ensure that the ventilated patient is breathing at a clinically acceptable rate.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Forare (US 5,299,568), as applied to claim 11 above, in further view of Suguira (US 2001/0007256).
Regarding claim 23, Chang in view of Jafari and Forare disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses that if the first flow rate is smaller than the predetermined flow rate, then the respective amounts of oxygen and air are increased; or if the first flow rate is greater than the predetermined flow rate, then the respective amounts of oxygen and air in the mixture are decreased (Forare Col. 2, lines 42-53 and Col. 2, line 59 through Col. 3, line 4).
Modified Chang fails to disclose that the predetermined flow rate is about 0-30 L/min.

Therefore, it would have been obvious to modify the flow rate of the method disclosed by modified Chang in view of Suguira’s teaching of a 10-30 L/min inhalation flow rate as such a rate is a well-known setting in the art of high frequency ventilator control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kaczka (US 2016/0339191) is cited for its frequency controller described at paragraph 27 including an analog converter and an oscillator 
-Romano (US 2020/0157090) is cited for its relevant oscillatory ventilation method
-Krueger (US 2008/0087284) is cited for its relevant oscillatory ventilation method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785